Name: Commission Regulation (EEC) No 3021/91 of 16 October 1991 amending Regulation (EEC) No 3885/90 laying down detailed rules for the application of the import arrangements provided for in Council Regulation (EEC) No 3838/90 for frozen meat of bovine animals falling within CN code 0202 and products falling within CN code 0206 29 91
 Type: Regulation
 Subject Matter: foodstuff;  Europe;  tariff policy
 Date Published: nan

 17. 10. 91 Official Journal of the European Communities No L 287/ 11 COMMISSION REGULATION (EEC) No 3021/91 of 16 October 1991 amending Regulation (EEC) No 3885/90 laying down detailed rules for the application of the import arrangements provided for in Council Regulation (EEC) No 3838/90 for frozen meat of bovine animals falling within CN code 0202 and products falling within CN code 0206 29 91 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3838/90 of 20 December 1.990 opening, allocating and providing for the administration of a Community tariff quota for frozen meat of bovine animals failing within CN code 0202 and products falling within CN code 0206 29 91 (1991)0, and in particular Article 4 thereof, Whereas, pursuant to Article 1 ( 1 ) of Commission Regula ­ tion (EEC) No 3885/90 of 27 December 1990 laying down detailed rules for the application of the import arrangements provided for in Council Regulation (EEC) No 3838/90 for frozen meat of bovine animals falling within CN code 0202 and products falling within CN code 0206 29 91 (2), the entitlement to the GATT quota of frozen beef in 1990 was based on the quantities imported in 1987, 1988 and 1989 ; Whereas, by decision of 9 July 1991 , the Irish High Court declared that the companies considered by the Irish authorities to be importers of certain quantities of meat under the GATT quota in 1987 and 1988 were not the real importers ; products falling within CN code 0206 29 91 (1990) (3), should be revised by the Irish authorities ; Whereas the revised figures are to be regarded as the reference quantity for 1990 for the importers concerned pursuant to Article 1 (1 ) of Regulation (EEC) No 3885/90 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Article 1 (a) is inserted in Regulation 3885/90 : 'Article 1 (a) The Irish authorities shall revise the entitlements to the GATT quota in 1990 and the imports eligible pursuant to Regulation (EEC) No 3889/89 in the light of the judgment of the Irish High Court of 9 July 1991 . They shall communicate their decision to the Commission and to the other Member States. Notwithstanding Article 1 ( 1 ) and (3), that decision shall determine the reference quantity for 1990 for the importers concerned pursuant to Article 1 ( 1 ).' Whereas therefore the entitlements of those companies to the GATT quota in 1990 and the imports eligible pursuant to Council Regulation (EEC) No 3889/89 of 1 1 December 1989 opening and providing for the adminis ­ tration of a Community tariff quota for meat of bovine animals, frozen, falling within CN code 0202 and Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall be applicable from 9 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 367, 29 . 12. 1990, p. 3 . (2) OJ No L 367, 29. 12. 1990, p. 137. (3) OJ No L 378, 27. 12. 1989, p . 16.